Motion Granted; Order filed October 13, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00034-CV
                                 NO. 14-11-00127-CV
                                   ____________

                         RAHUL K. NATH, M.D., Appellant

                                           V.

 BAYLOR COLLEGE OF MEDICINE AND TEXAS CHILDREN’S HOSPITAL,
                         Appellees


                      On Appeal from the 215th District Court
                              Harris County, Texas
                Trial Court Cause Nos. 2006-10826 & 2006-10826-A


                                      ORDER

      On October 7, 2011, appellees in case numbers 14-11-00034-CV and
14-11-00127-CV filed a motion to consolidate two appeals from sanction orders issued in
the same litigation. The motion to consolidate is GRANTED. We order the appeals
pending under our appellate case numbers 14-11-00034-CV and 14-11-00127-CV
CONSOLIDATED.

      We GRANT appellees’ request for an extension of time to file a brief. Appellees’
brief in the consolidated appeals shall be due on or before November 18, 2011.

                                         PER CURIAM